Citation Nr: 0124785	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  00-10 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a seizure disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1971 
to September 1974 and from October 1977 to July 1979.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
July 1999 rating decision of the Department of Veterans 
Affairs (VA) Waco Regional Office (RO), which denied service 
connection for a seizure disorder and hypertension.  

The veteran did not initiate an appeal with respect to the 
issue of service connection for hypertension.  Thus, such 
matter is not before the Board.  38 C.F.R. §§ 20.200, 20.201, 
20.300 (2001).  

When initiating his appeal as to the issue of service 
connection for a seizure disability, he indicated that he 
wished to be considered for nonservice-connected VA pension 
benefits.  As the issue of entitlement to nonservice-
connected VA pension benefits has not been adjudicated 
specifically, the Board refers such matter to the RO for 
initial adjudication.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

On perfecting his appeal, the veteran requested a hearing 
before a traveling Member of the Board at the RO.  However, 
in August 2000, he amended his hearing request and asked for 
a hearing at the RO.  Such hearing took place in November 
2000.


FINDINGS OF FACT

1.  The veteran's seizure disability is not shown to be 
related to his active service, nor did it increase in 
severity during such service.

2.  His seizures were first shown by clinical evidence to 
have become manifest in the early 1990s.  


CONCLUSION OF LAW

A seizure disability was not incurred or aggravated during 
the veteran's active military service, neither may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board concludes that a remand to the RO for 
additional action under the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is not 
warranted as VA has already met its obligations to the 
veteran under that statute and the implementing regulations 
(66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  All relevant 
facts have been adequately developed by the RO; given the 
facts of this case, there is no reasonable possibility that 
any further assistance to the veteran would aid in 
substantiating his claim.  The record contains the service 
medical records, he was afforded a personal hearing, and he 
was advised of the type of evidence necessary to substantiate 
his claim.  Additionally, the RO prepared a comprehensive 
statement of the case and supplemental statement of the case.  
Furthermore, the RO obtained VA medical records, and during 
his hearing at the RO offered VA assistance in obtaining 
private medical records.  In view of the foregoing, the Board 
finds that VA has fully satisfied its duty to the veteran 
under VCAA.  As the RO fulfilled the duty to assist, and 
because the change in law has no material effect on 
adjudication of his claim, the Board finds that it can 
consider the merits of this appeal without prejudice to him.  
See Bernard v Brown, 4 Vet. App. 384 (1993).  

Factual Background

The veteran's service medical records do not reference any 
mention of a seizure disability, and the evidence of record 
indicates that the veteran did not suffer any seizures in 
service.  

The July 1974 report of medical examination reflected no 
neurologic abnormality.  Furthermore, the September 1977 
enlistment examination revealed no indication of a seizure or 
neurologic abnormality on clinical evaluation.  The 
corresponding report of medical history completed by the 
veteran indicated that he did not experience dizziness or 
fainting spells.  

The May 1979 report of medical examination, conducted shortly 
before his second service separation, listed his only 
abnormality as a scar on the left forearm, which (according 
to service medical records) resulted from a failed suicide 
attempt.  On the associated report of medical history, the 
veteran checked "yes" next to the question, "Have you ever 
attempted suicide?"  He also indicated that he wore glasses, 
had frequent or severe headaches, suffered from depression or 
excessive worry, and had nervous trouble.  He checked "no" 
as to the question regarding whether he had ever experienced 
dizziness or fainting spells.  

In January 1998, L. Singh, M.D., indicated that the veteran 
had been receiving treatment at his clinic for a number of 
years for seizures, and he opined that the veteran should not 
drive automobiles.  

In January 1999, he filed a claim of service connection for 
seizures, stating that he started having seizures in early 
1980.  He noted that he might have suffered seizures before 
that time but that the "strong ones" did not appear until 
1980.  

Private medical documentation of record from 1993 to the 
present indicates that in April 1993 the veteran was seen for 
follow up following a syncopal episode which occurred earlier 
that month.  On several subsequent occasions in 1996 and 
1998, he was diagnosed as having a seizure disorder.  

December 1999 VA medical records indicate that the veteran 
had complex partial seizures three or four times a month.  

In November 2000, he and his spouse testified at a hearing at 
the RO.  He stated that he suffered his first seizure toward 
the end of his enlistment and that he first sought treatment 
for seizures following service in 1980.  He stated that his 
first post-service treating physician was Dr. Hamilton, and 
that he was subsequently treated by Drs. Singh and Chin and 
at the Dallas VA Medical Center.  He testified that he was 
uncertain whether Dr. Hamilton diagnosed seizures, and that 
it was Dr. Singh who diagnosed his seizures.  He subsequently 
testified that he was first diagnosed with seizures in 1980.  
He stated that he did not recall any injury or trauma in 
service; however, his spouse testified that he suffered 
mental trauma in service.  The veteran said that he had a 
distant relative who had epilepsy, but that he was unaware of 
any other family history of epilepsy.  His spouse stated that 
he had never been diagnosed with epilepsy.  

By letter in February 2001, the veteran indicated that he was 
unsuccessful in obtaining relevant medical records.  He 
stated that Dr. Hamilton only kept medical records for seven 
years after a patient's last visit.  He also reported that 
Drs. Singh and Chin could not determine when his seizure 
disability began.  

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2001); Falzone v. Brown, 8 Vet. App. 398 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  See Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Service connection may be presumed if a veteran manifests a 
chronic disease (such as epilepsy or any other organic 
disease of the nervous system) to a compensable degree of 10 
percent within one year following his separation from active 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  A 
confirmed diagnosis of epilepsy with a history of seizures 
warrants a 10 percent disability rating under applicable 
rating criteria, 38 C.F.R. Part 4, Diagnostic Code 8911.

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  

38 U.S.C.A. § 5103 (West Supp. 2001) mandates that VA has a 
duty to provide notice to a claimant as to the information 
and evidence necessary to substantiate a claim.  Further, VA 
has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Yet, under 
§ 5103A(a)(2), VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating a claim.  

Under 38 U.S.C. § 5103A(d), the Secretary is required to 
provide a medical examination or obtain a medical opinion if 
(1) there is competent evidence of a current disability, and 
(2) evidence that the disability or symptoms may be 
associated with service, but (3) the case does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See also 66 Fed. Reg. 45630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  

In decisions on claims for veterans' benefits a veteran is 
entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See 
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App.49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. 
App. 518 (1996).  

Analysis

According to the medical evidence of record, the veteran has 
a seizure disorder.  Thus, he has a current disability, one 
of the factors that must be present in order for service 
connection to be granted.  See, e.g., Hickson, supra.  
However, in order for service connection to be granted, his 
current disability must be linked to service.  38 C.F.R. 
§ 3.303.  

Service medical records make no mention of the presence of a 
seizure disorder, and the veteran himself did not acknowledge 
any seizures during service when he completed various reports 
of his medical history for physical examination purposes.  In 
addition, it is unclear when he was first diagnosed with a 
seizure disorder as he provided conflicting testimony as to 
that matter during his recent personal hearing.  Initially, 
he stated that seizures were not diagnosed until he began 
treatment with Dr. Singh.  Later, he claimed that his 
seizures were diagnosed in 1980, presumably by Dr. Hamilton, 
his first post-service treating physician.  In any event, he 
indicated that records from Dr. Hamilton were no longer 
available.  

As stated above, his service medical records do not reflect 
any manifestation of a seizure disorder and private medical 
records of treatment immediately following service are 
unavailable.  Furthermore, he reported that Drs. Singh and 
Chin stated that they could not determine when his seizure 
disorder began.  In this regard, the first actual clinical 
evidence in the record of his seizures dates from 1993, many 
years after his last separation from service in 1979.  Thus, 
because there is no indication of a link between service and 
his current seizure disability, service connection must be 
denied.  38 C.F.R. § 3.303.  

Generally, VA must afford claimants a medical examination in 
order to assist them in establishing their claims.  
38 U.S.C.A. § 5103A(d).  However, VA's duty to assist only 
extends to situations where a reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  In this case, while there is 
evidence of a present disability, a VA medical examination 
now would not be of assistance as there is no competent or 
credible evidence of record that a seizure disorder 
originated in service or shortly thereafter.  See 38 U.S.C.A. 
§ 5103A(a)(2).  Furthermore, a VA medical examination is only 
required when there is evidence that the disability or 
symptoms may be associated with service.  38 U.S.C.A. 
§ 5103A(d)(2).  There is no such evidence in this case, 
particularly in light of the comments of Drs. Singh and Chin 
indicating that the time of onset of his seizure disability 
could not be assessed.  Hence, because a VA medical 
examination would serve no useful purpose in this case, VA is 
not required to provide one.  Id., 38 U.S.C.A. § 5103A(a)(2).  

In conclusion, the preponderance of the competent medical 
evidence of record reflects that the veteran's seizure 
disorder cannot be shown to have originated during service.  
The veteran is entitled to the benefit of the doubt when the 
evidence is in relative equipoise.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, supra.  However, in the present 
case, the preponderance of the evidence weighs against the 
veteran in that it demonstrates that the onset of his 
disability cannot be etiologically linked to service.  See 
Alemany, supra.  


ORDER

Service connection for a seizure disability is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

